THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF NORTH CAROLINA
EASTERN DIVISION
NO: 4:20-CV-00004-M

D. M. O., a minor,
through his Guardian Ad
Litem, TOSHA M. OVERTON,

Vv.

MICHAEL MICELLI, and
WALGREEN CO. d/b/a WALGREENS,

Defendants.

New Ne Ne Nee ee ee ee ee ee a ee

 

This matter is before the Court on Plaintiff's response [DE-28] to this Court’s January 22,
2020, Order [DE-13]. In the Order, the Court observed that defendant Michael Micelli had filed
a voluntary petition for bankruptcy in the United States Bankruptcy Court for the Northern
District of New York and that an automatic stay was issued pursuant to 11 U.S.C. § 362. [DE-
13]; see In re Michael A. Micelli, No. 19-30958-MCR (Bankr. N.D.N.Y. 2019). The Court
stayed this proceeding as to defendant Micelli and directed defendants to notify the Court within
twenty (20) days of the resolution of the bankruptcy action.

In a Notice [DE-28] filed on March 27, 2020, Plaintiff informed this Court that they
instead had sought relief from the automatic stay to pursue their state law claims against
defendant Micelli and that the bankruptcy court had granted such relief to the extent Plaintiff
may obtain only damages against defendant Micelli recoverable through available insurance
proceeds.

Accordingly, the stay against defendant Micelli [DE-13] is LIFTED, and the action may
proceed against defendant Micelli as to any damages recoverable through available insurance
proceeds.

So ordered this the ad tay of March, 2020.

    

RICHARD E. MYERS II
UNITED STATES DISTRICT JUDGE
